Citation Nr: 0636891	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss, for the period from 
November 28, 2001 through September 25, 2005.  

2.  Entitlement to an increased initial disability rating for 
bilateral hearing loss for the period from September 26, 
2005, currently evaluated as 50 percent disabling.

3.  Entitlement to an initial disability rating higher than 
10 percent for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from May 1981 to August 
1990.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

This case was previously before the Board in August 2005, 
whereupon the Board remanded the claim for an increased 
disability evaluation for bilateral hearing loss to the RO 
for further development and consideration.  The veteran's 
claim for an increased disability evaluation for his 
bilateral tinnitus was stayed.

Regarding the stay, in Smith v. Nicholson, 19 Vet. App. 63, 
78 (2005), the United States Court of Appeals for Veterans 
Claims (Court/CAVC) reversed a Board decision that had 
concluded no more than a single 10-percent disability rating 
could be assigned for tinnitus, irrespective of whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagreed with the Court's holding in Smith 
and appealed the decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court).  In 
the meantime, by way of Chairman's Memorandum No. 01-05-08 
(April 28, 2005), the Board imposed a temporary stay on the 
adjudication of tinnitus claims affected by Smith.  On 
appeal, the Federal Circuit Court reversed the Court's 
decision in Smith, holding that the Court had erred in not 
deferring to VA's interpretation of its own regulations.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The 
Board has lifted the stay on the adjudication of these type 
claims and will proceed with the adjudication of this appeal.

The additional development regarding the veteran's claim for 
an increased disability evaluation for bilateral hearing loss 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  And in a July 2006 supplemental statement of 
the case (SSOC), the AMC continued to deny this claim and 
returned the case to the Board.


FINDINGS OF FACT

1.  From November 28, 2001 to September 25, 2005, no worse 
than Level II hearing acuity in the right ear and Level V 
hearing acuity in the left ear has been demonstrated.

2. From September 26, 2005, no worse than Level VIII hearing 
acuity in the right ear and Level IX hearing acuity in the 
left ear has been demonstrated.

3.  VA's rating schedule does not provide for an evaluation 
higher than 10 percent for bilateral tinnitus; the veteran 
already has this rating, and his tinnitus does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial disability 
rating in excess of 10 percent for bilateral hearing loss, 
for the period from November 28, 2001 through September 25, 
2005.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, Diagnostic 
Code 6100 (2006).

2.  The requirements are not met for a staged initial 
disability rating in excess of 50 percent for bilateral 
hearing loss from September 26, 2006.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.85, Diagnostic Code 6100 (2006).

3.  There is no legal basis for the assignment of an initial 
evaluation higher than 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87, Diagnostic Code 6260 (as in effect prior to and from 
June 23, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability evaluations for bilateral hearing 
loss 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignments 
as to his bilateral hearing loss.  In this regard, because 
the July 2002 rating decision granted the veteran's claim of 
entitlement to service connection, such a claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the July 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's bilateral 
hearing loss (38 C.F.R. § 4.85, DC 6100), and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  In addition, the July 
2006 SSOC explained how a disability rating is determined for 
service-connected disorders, as well as the basis for 
determining an effective date upon the grant of an increased 
disability evaluation, in compliance with Dingess/Hartman.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the 10 and 50 percent 
evaluations that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve higher ratings for his bilateral hearing 
loss.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including 
testimony provided at a June 2005 hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2006). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

38 C.F.R. § 4.86(a) now provides that, when the pure-tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

Analysis

During the June 2002 VA examination, for the relevant 
thresholds, the veteran had an average pure-tone threshold of 
60 decibels and a speech discrimination score of 96 percent 
in his right ear, and an average pure-tone threshold of 50 
decibels and a speech discrimination score of 72 percent in 
his left ear.  This, in turn, correlates to Level II hearing 
acuity in his right ear and Level V hearing acuity in his 
left ear.  A Level II and Level V designation do not warrant 
a rating higher than 10 percent according to 
38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. 
§ 4.86(a) or (b) are not applicable.  As such, there is no 
basis for a higher rating for the period from November 28, 
2001 through September 25, 2005.

Furthermore, the results of the veteran's most recent hearing 
evaluation clearly indicate there simply is no basis for 
assigning a rating higher than 50 percent for his bilateral 
sensorineural hearing loss on and after September 26, 2005.  
The clinical evidence of record shows that his hearing loss 
is now worse, at Level VIII in the right ear and Level IX in 
the left ear.  During his most recent VA examination, 
in September 2005, for the relevant thresholds, he had an 
average pure-tone threshold of 66.25 decibels in his 
right ear and 56 percent speech discrimination.  This 
correlates to Level VIII hearing acuity for this ear.  For 
the left ear, for the relevant thresholds, his average 
decibel loss was 67.5 decibels and the speech discrimination 
score was 40 percent.  This translates into Level IX hearing 
for the left ear under Table VI.  Together, the Level VIII 
and Level IX designations result in a 50 percent rating under 
38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. 
§ 4.86(a) or (b) are not applicable.  There is no basis for 
assigning a higher rating.

In denying the claim for a higher rating, for both indicated 
periods, the Board also has considered whether the veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  However, the record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his bilateral 
hearing loss has caused marked interference with his 
employment (meaning above and beyond that contemplated by his 
10 percent and 50 percent schedular ratings for the periods 
indicated) or that his bilateral hearing loss has otherwise 
necessitated frequent periods of hospitalization.  While the 
veteran testified that he has been unable to obtain 
employment due to his bilateral hearing loss, he has not 
submitted any objective evidence in support of this 
assertion.  Further, he has not submitted any evidence 
showing his employer has needed to make special concessions 
in the interest of accommodating the functional impairment 
from the bilateral hearing loss or that he has lost 
significant time from work on account of this disability.  As 
such, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claims, they must be denied because 
the benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Increased evaluation for bilateral tinnitus

The veteran requested an initial evaluation in excess of 10 
percent for tinnitus, specifically a 10 percent evaluation 
for each ear.  The RO assigned an initial 10 percent 
evaluation under Diagnostic Code (DC) 6260 because there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The rating decision appealed was the initial rating granting 
service connection for the disability at issue and assigning 
a 10 percent evaluation.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

However, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

An initial disability rating in excess of 10 percent for 
bilateral hearing loss, for the period from November 28, 2001 
through September 25, 2006, is denied.  

A disability rating in excess of 50 percent for bilateral 
hearing loss, for the period since September 26, 2006, is 
denied.  

An initial disability rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


